DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s request for continued examination dated January 3, 2022.  Claims 1 and 10 have been amended, Claims 4-5, 7-9, and 12 are cancelled, Claim 13 is new.  Claims 1-3, 6, 10-11 and 13 are pending
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016092261 A1 (hereinafter) BUCHBERGER.
Regarding claim 1, BUCHBERGER discloses an apparatus for an electronic aerosol provision system comprising a reservoir, a heating element, and mounting parts (Abstract).  Specifically, BUCHBERGER discloses a liquid reservoir (Fig. 1, reservoir (chamber) 38) that stores an aerosol-generating liquid; and a heat-generating sheet (Fig. 1, a heating element (distiller) 103, page 6, lines 5-6) that is provided with a positive electrode and a negative electrode (first and second electrical contact elements 104, 105), and that atomizes the aerosol-generating liquid supplied from the liquid reservoir (Page 1, lines 19-29), by generating heat when a current flow is caused between the positive electrode and the negative electrode, wherein the heat-generating sheet is formed of a porous material (Page 6, lines 6-7), and a plurality of slits (Page 6, lines 19-24 discussion of slots) are provided in the heat-generating sheet so as to form a meandering electric path (Page 6, lines 23-27) unit that is formed into a meandering shape while inhibiting localization in a current density of current flowing between the positive electrode and the negative electrode (Page 6, lines 5-34).  
While the reference does not specifically state that the heating element has positive and negative terminals the reference discloses “electrical contact extensions at each end for connecting to the respective electrical contact extensions”.   Therefore one of ordinary skill in 
BUCHBERGER further discloses, in the heat-generating sheet, the meandering electric path unit is formed by sequentially connecting a linear electric path portion having a linear shape and a bent electric path portion obtained by bending the linear electric path portion, the positive electrode is provided on a positive electrode-provided electric path unit that is connected to one end of the meandering electric path unit, and the negative electrode is provided on a negative electrode-provided electric path unit that is connected to the other end of the meandering electric path unit (See side-by-side comparison figures below).  

    PNG
    media_image1.png
    452
    912
    media_image1.png
    Greyscale

BUCHBERGER further discloses, wherein a plurality of the slits separating the linear electric path portions from one another are arranged in parallel at a fixed interval in the heat-generating sheet.  
BUCHBERGER further discloses, the heat-generating sheet comprises a flat plate shaped heater unit (a sheet is inherently a flat plate, page 6, line 6) and a suctioning unit that is continuous to the flat plate shaped heater unit.  BUCHBERGER discloses that the sheet is made from a porous material.  A porous material is a suctioning unit.  Support for this is available in the specification of the instant application which discloses that the sheet being porous has a function of directly or indirectly suctioning the liquid (instant application ¶45-¶47).  BUCHBERGER discloses that there are capillary channels 200 that draw source liquid to the heating element from the reservoir (page 12-13, lines 31-36 and cont. lines 1-4).  The fact that the heating element is made from a porous material means that the suctioning is continuous to the heating element.
As discussed above, the positive electrode and the negative electrode are provided to the meandering electric path unit of the flat plate shaped heater unit.  While the reference does not specifically state that the heating element has positive and negative terminals the reference discloses “electrical contact extensions at each end for connecting to the respective electrical contact extensions”.   Therefore one of ordinary skill in the art would immediately recognize that the first and second electrical contact elements 104, 105 are positive and negative terminals.
BUCHBERGER further discloses the suctioning unit is inserted into the liquid reservoir so that the aerosol-generating liquid in the liquid reservoir can be supplied to the flat plate shaped heater unit via the suctioning unit.  BUCHBERGER further discloses that in some implementations the heating element may extend into the reservoir (page 14, lines 5-8).   ; and the liquid reservoir and the heat-generating sheet are configured so that the flat plate shaped heater unit is exposed to an outside of the liquid reservoir and atomizes the aerosol- generating liquid supplied from the liquid reservoir to the flat plate shaped heater unit via the suctioning unit.
BUCHBERGER may not explicitly disclose, the linear electric path portions are separated from one another by an overlapping section where the adjacent slits overlap each other in an extension direction thereof, and a length dimension of the overlapping section is set to be equal to or larger than a distance dimension between the adjacent slits; or the total length dimension of the overlapping section is set to be equal to or larger than a dimension of a straight line connecting the positive electrode and the negative electrode.
BUCHBERGER illustrates in the annotated Fig. 2 below that the slots have an overlapping section between adjacent slots.  BUCHBERGER discloses a plurality of slits with overlapping sections as can be seen in the annotated figure below.  


    PNG
    media_image2.png
    231
    393
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BUCHBERGER to provide the linear electric path portions are separated from one another by an overlapping section where Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the overlapping section may be of varying length as compared to the length between slots.  Further changing the dimension of the overlapping section would be obvious to one of ordinary skill in the art to modify the current with predictable results.
Regarding claim 2, modified BUCHBERGER discloses the cartridge for aerosol inhaler according to claim 1 as discussed above.  BUCHBERGER may not explicitly disclose wherein in the heat-generating sheet, an electrode effective width, of the positive electrode, in a direction orthogonal to a direction in which current flows out from the positive electrode is relatively narrower than the electrode path width of a minimum electric path width portion, of an electric path connecting the positive electrode and the negative electrode, where the electric path width becomes narrowest.  
BUCHBERGER discloses electrical contact extensions 103B at each end for connecting to the respective electrical contact elements 104, 105.  These extensions run orthogonal, perpendicular, to the direction in which current flows out.  Visually on Fig. 3 the width of 103B is narrower than the width of the corresponding minimum electrical path width.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BUCHBERGER to provide wherein in the heat-generating sheet, an electrode effective width, of the positive electrode, in a direction orthogonal to a direction in which current flows out from the positive electrode is relatively narrower than the electrode path width of a minimum electric path width portion, of an electric path connecting the positive electrode and the negative electrode, where the electric path width becomes narrowest.  Although the relative narrowness of the dimensions are not taught, the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The 
Regarding claim 3, modified BUCHBERGER discloses the cartridge for aerosol inhaler according to claim 1 as discussed above.  BUCHBERGER further discloses wherein each of the slits has a straight shape (see annotated Fig. 2).  

    PNG
    media_image3.png
    230
    393
    media_image3.png
    Greyscale


Regarding claim 6, modified BUCHBERGER discloses the cartridge for aerosol inhaler according to claim 1 as discussed above.  BUCHBERGER further discloses, wherein the slit extends in an extension direction of the linear electric path portion.  The slits are extending in a direction parallel to the linear electrical path as annotated above.
Regarding claim 11, modified BUCHBERGER discloses the cartridge for aerosol inhaler according to claim 1 as discussed above.  BUCHBERGER further discloses an aerosol inhaler (Fig.  comprising the cartridge for aerosol inhaler according to claim 1. 
Regarding claim 13, BUCHBERGER discloses the limitations of claim 13 for the same reasons discussed above with regard to claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over BUCHBERGER as applied to claim 2 above, and further in view of US Patent 9084440 B2 (hereinafter ZUBER).
Regarding claim 10, BUCHBERGER discloses the cartridge for aerosol inhaler according to claim 2 as discussed above.  BUCHBERGER does not explicitly disclose wherein - 41 -in the heat-generating sheet, the positive electrode is formed by being extended, within a plane of the heat- generating sheet, in a direction orthogonal to a direction of the electrode effective width, and a band shaped virtual band region having a width equal to the electrode effective width does not include an end of the slit that extends from an edge of the heat-generating sheet toward an inner side on the plane of the heat-generating sheet.  
ZUBER teaches electrically heated smoking system for receiving an aerosol forming substrate includes a heater for heating the substrate to form the aerosol (Abstract).  ZUBER teaches that the heating element may be one or more U-shaped elements to form the structure as seen in Fig. 4.  There are two terminals, A and B (Fig. 4).  See side-by-side comparison of ZUBER Fig. 4 and instant application Fig. 6 below.

    PNG
    media_image4.png
    501
    604
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BUCHBERGER to provide wherein in the heat-generating sheet, the positive electrode is formed by being extended, within a plane of the heat- generating sheet, in a direction orthogonal to a direction of the electrode effective width, and a band-like virtual band region having a width equal to the electrode effective width does not include an end of the slit that extends from an edge of the heat-generating sheet toward an inner side on the plane of the heat-generating sheet.  Although the width of the virtual band-like region compared to the electrode effective width is not explicitly taught, the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform .

Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive.
Applicant has amended claims 1 and 10, and added new claim 13.  However for the reasons stated above, BUCHBERGER and ZUBER disclose or teach the newly claimed subject matter, “the suctioning unit of the heat-generating sheet is inserted into the liquid reservoir so that the aerosol-generating liquid in the liquid reservoir can be supplied to the flat plate shaped heater unit via the suctioning unit; and the liquid reservoir and the heat-generating sheet are configured so that the flat plate shaped heater unit is exposed to the outside of the liquid reservoir and atomizes the aerosol-generating liquid supplied from the liquid reservoir to the flat plate shaped heater unit via the suctioning unit” 

Conclusion                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726